Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.          Applicant’s election without traverse of invention I (claims 2-4) and Species IA (Fig. 4) in the reply filed on 01/25/2022 is acknowledged.

2.         Claims 8-15, 17, 20-24 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.

Information Disclosure Statement
3.          It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 

The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 103
      4.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.       Claim 1, 5-7, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable in view of Robinson et al. (2007/0266841), hereinafter Robinson, in view of Dutina (4,662,259) or Stenman (2013/0039708). Regarding to claim 1, Robinson teaches a cutting tool 10 comprising: a centralized aperture having a central axis configured to connect to a rotational element (as a drive means)  such that the cutting tool is inherently rotatable about the central axis at a rotational frequency; a resiliently compliant support element (20, 30, 40), connected to the centralized aperture wherein the resiliently compliant support element moves in 

               Regarding claim 5, Robinson teaches everything noted above except that the cutting tool is form from material selected from a group consisting of steel, titanium, composite, nickel-based alloy, metal matrix composite, carbide-reinforced alloy, bulk metallic glass, amorphous metal, tungsten, niobium, vanadium, and molybdenum.  However, Official Notice is taken that the use of a steel in forming saw blades or knifes is old and well known in the art. 
               Regarding claim 6, Robinson, as modified by Stenman, teaches everything noted above including that the elongated shaft 10 (Fig. 1 in Stenman) has a bore hole that extends through the shaft running along the central axis from the first end to the second end.  
               Regarding claim 7, Robinson teaches everything noted above including that the cutting tool is selected from a group consisting of saw blade, coring blade, rock drilling bit, and a chainsaw.
               Regarding claim 18, Robinson teaches everything noted above including that the tool is adapted or capable of to cut through a material selected from a group 
               Regarding claim 19, Robinson teaches everything noted above including that the tool is adapted or capable of for use in an industry selected from a group consisting of mining, oil extraction, gas extraction, ore mining, rock cutting, construction, ice cutting, and machining. It should be noted that the invention is related to a cutting tool. The intended use of the cutting tool has nothing to do with patentability of the cutting tool itself.

6.       Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable in view of Robinson in view of Dutina or Stenman and in further view of Bertolet (2003/0209125). Regarding to claim 16, Robinson does not explicitly teach that the cutting element is made from a metal matrix composite. However, Bertolet teaches a cutting tool including a cutting element 41 formed from a metal matrix. See claim 13 and Fig. 1 in Bertolet. It would have been obvious to a person of ordinary skill in the art to form the cutting element of Robinson’s cutting tool, as modified above, from the metal matrix, as taught by Bertolet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter


Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Olander et al. (2005/0172777 A1), Tannhaeuser (2017/0305003), Walsh (6,321,738), Staples (2,190,492) teach a cutting tool.

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  February 3, 2022